                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

ANDRE JOHNSON (#375946)
                                                           CIVIL ACTION
VERSUS
                                                           NO.19-788-JWD-EWD
NICHOLAS SANDERS
                                          OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 2, 2021 (Doc. 16), to which an objection

(Doc. 17) was filed and considered,

       IT IS ORDERED that the following claims by Andre Johnson are DISMISSED

WITH PREJUDICE as legally frivolous and/or for failure to state a claim pursuant to 28

U.S.C. §§ 1915(e) and 1915A: retaliation, conspiracy, due process violations, verbal remarks

and harassment, excessive force for the incident occurring on March 22, 2019, claims

purportedly brought on behalf of others related to “underground hate crimes,” and claims

against Nicholas Sanders in his official capacity for monetary damages.

       IT IS FURTHER ORDERED that supplemental jurisdiction is DECLINED and, if

amendment is sought, leave is DENIED.

       IT IS FURTHER ORDERED that this matter is referred to Magistrate Judge Wilder-

Doomes for further proceedings on Plaintiff’s remaining claims, i.e., Plaintiff’s claims against

Sanders for monetary relief in Sanders’ individual capacity for the acts of excessive force

allegedly occurring on November 19, 2018

       Signed in Baton Rouge, Louisiana, on July 14, 2021.

                                               S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
